UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-08268 FIRSTHAND FUNDS (Exact name of registrant as specified in charter) 111 N. MARKET STREET, SUITE 105 SAN JOSE, CALIFORNIA 95113 (Address of principal executive offices)(Zip code) (Name and Address of Agent for Service) Kevin M. Landis SiVest Group, Incorporated 111 N. Market Street, Ste. 105 San Jose, California 95113 With copy to: Kelvin K. Leung, Esq. SiVest Group, Incorporated 111 N. Market Street, Ste. 105 San Jose, California 95113 Teresa Hamlin, Esq. BNY Mellon Asset Servicing 99 High St., 27th Floor Boston, Massachusetts 02110 David Hearth, Esq. Paul, Hastings, Janofsky & Walker LLP 55 Second Street Twenty-Fourth Floor San Francisco, CA 94105 Registrant’s telephone number, including area code:(408) 886-7096 Date of fiscal year end:December 31 Date of reporting period:July 1, 2009 – June 30, 2010 Item 1.Proxy Voting Record. Firsthand Alternative Energy Fund Company Name: 3M CO Ticker: MMM CUSIP: 88579Y101 Meeting Date: 5/11/2010 Meeting Type: Annual Record Date: 3/12/2010 # Description Mgmt Rec Voted Vote Cast Management Proposal 1 Elect Director Linda G. Alvarado For Yes For 2 Elect Director George W. Buckley For Yes For 3 Elect Director Vance D. Coffman For Yes For 4 Elect Director Michael L. Eskew For Yes For 5 Elect Director W. James Farrell For Yes For 6 Elect Director Herbert L. Henkel For Yes For 7 Elect Director Edward M. Liddy For Yes For 8 Elect Director Robert S. Morrison For Yes For 9 Elect Director Aulana L. Peters For Yes For 10 Elect Director Robert J. Ulrich For Yes For 11 Ratify Auditors For Yes For 12 Amend Omnibus Stock Plan For Yes For Shareholder Proposal 13 Amend Articles/Bylaws/Charter Call Special Meetings Against Yes For Company Name: ADA-ES, Inc. Ticker: ADES CUSIP: Meeting Date: 6/16/2010 Meeting Type: Annual Record Date: 4/30/2010 # Description Mgmt Rec Voted Vote Cast Management Proposal Election of Robert N. Caruso For Yes For Election of Michael D. Durham For Yes For Election of John W. Eaves For Yes For Election of Derek C. Johnson For Yes For Election of Ronald B. Johnson For Yes For Election of W. Phillip Marcum For Yes For Election of Mark H. McKinnies For Yes For Election of Jeffrey C. Smith For Yes For Election of Richard J. Swanson For Yes For 2 To ratify the audit committee's selection of Ehrhardt, Keefe, Steiner & Hottman PC as our independent registered public accounting firm for the fiscal year ending December 31, 2010. For Yes For 3 To approve the stock issuance plan for th eissuance of shares of the company's common stock in excess of 20% of the amount of our outstanding shares of common stock and not more than 3.5 million shares, as more fully described in the proxy statement. For Yes For Company Name: Akeena Solar, Inc. Ticker: AKNS CUSIP: Meeting Date: 5/7/2010 Meeting Type: Annual Record Date: 3/8/2010 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director Barry Cinnamon For Yes For Elect Director Ed Roffman For Yes For Elect Director Jon Witkin For Yes For Elect Director Pradeep Jotwani For Yes For 2 Increase Authorized Common Stock For Yes For 3 Amend Omnibus Stock Plan For Yes Against 4 Ratify Auditors For Yes For 5 Adjourn Meeting For Yes For 6 Other Business For Yes For Company Name: Amtech Systems, Inc. Ticker: ASYS CUSIP: Meeting Date: 3/11/2010 Meeting Type: Annual Record Date: 1/22/2010 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director Jong S. Whang For Yes For Elect Director Michael Garnreiter For Yes For Elect Director Alfred W. Giese For Yes For Elect Director Egbert Jan Geert Goudena For Yes For Elect Director Jeong Mo Hwang For Yes For Elect Director Robert F. King For Yes For 2 Ratify Auditors For Yes For 3 Amend Non-Employee Director Stock Option Plan For Yes For 4 Amend Omnibus Stock Plan For Yes For Company Name: Ascent Solar Technologies Inc Ticker: ASTI CUSIP: Meeting Date: 6/16/2010 Meeting Type: Annual Record Date: 5/28/2010 # Description Mgmt Rec Voted Vote Cast Management Proposal Election of Farhad Moghadam, Ph.D. For Yes For Election of Kim J. Huntley For Yes For Election of G. Thomas Marsh For Yes For 2 To approve an amendment and restatement of the company's 2005 stock option plan For Yes Against 3 To approve an amendment and restatement of the company's 2008 restricted stock plan For Yes For 4 To ratify the audit committee's appointment of Hein & Associates LLP as the company's independent registered public accounting firm for the year ending December 31, 2010 For Yes For Company Name: Clipper Windpower plc Ticker: CWP.L CUSIP: G2326A103 Meeting Date: 1/6/2010 Meeting Type: Special Record Date: 1/4/2010 # Description Mgmt Rec Voted Vote Cast Management Proposal 1 Authorise Issue of Equity with Pre-emptive Rights up to GBP 8,433,712.40; Authorise Issue of Equity without Pre-emptive Rights up to GBP 8,433,712.40; Amend Articles of Association For Yes For Company Name: Corning Inc. Ticker: GLW CUSIP: Meeting Date: 4/29/2010 Meeting Type: Annual Record Date: 2/25/2010 # Description Mgmt Rec Voted Vote Cast Management Proposal 1A Elect Director Robert F. Cummings, Jr. For Yes For 1B Elect Director Carlos M. Gutierrez For Yes For 1C Elect Director William D. Smithburg For Yes For 1D Elect Director Hansel E. Tookes, II For Yes For 1E Elect Director Wendell P. Weeks For Yes For 2 Ratify Auditors For Yes For 3 Approve Executive Incentive Bonus Plan For Yes For 4 Approve Non-Employee Director Omnibus Stock Plan For Yes For 5 Declassify the Board of Directors For Yes For Shareholder Proposal 6 Reduce Supermajority Vote Requirement Against Yes Against Company Name: Echelon Corporation Ticker: ELON CUSIP: 27874N105 Meeting Date: 5/26/2010 Meeting Type: Annual Record Date: 4/7/2010 # Description Mgmt Rec Voted Vote Cast Management Proposal Election of Robyn M. Denholm For Yes For Election of Richard M. Moley For Yes For Election of Betsy Rafael For Yes For 2 Proposal to ratify the appointment of KPMG LLP as our independent registered public accounting firm for the fiscal year ending December 31, 2010 For Yes For Company Name: FuelCell Energy, Inc. Ticker: FCEL CUSIP: 35952H106 Meeting Date: 3/25/2010 Meeting Type: Annual Record Date: 2/2/2010 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director R. Daniel Brdar For Yes For Elect Director Richard A. Bromley For Yes For Elect Director James Herbert England For Yes For Elect Director James D. Gerson For Yes For Elect Director Thomas L. Kempner For Yes For Elect Director William A. Lawson For Yes For Elect Director George K. Petty For Yes For Elect Director John A. Rolls For Yes For Elect Director Togo Dennis West, Jr. For Yes For 2 Ratify Auditors For Yes For 3 Approve Omnibus Stock Plan For Yes Against Company Name: GT Solar International, Inc. Ticker: SOLR CUSIP: 3623E0209 Meeting Date: 8/7/2009 Meeting Type: Annual Record Date: 6/10/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director J. Bradford Forth For Yes Withhold Elect Director Fusen E. Chen For Yes For Elect Director J. Michal Conaway For Yes For Elect Director Ernest L. Godshalk For Yes For Elect Director Richard K. Landers For Yes For Elect Director Matthew E. Massengill For Yes For Elect Director Noel G. Watson For Yes For Elect Director Thomas M. Zarrella For Yes For 2 Approve Executive Incentive Bonus Plan For Yes Against 3 Ratify Auditors For Yes For Company Name: Honeywell International, Inc. Ticker: HON CUSIP: Meeting Date: 4/26/2010 Meeting Type: Annual Record Date: 2/26/2010 # Description Mgmt Rec Voted Vote Cast Management Proposal 1A Elect Director Gordon M. Bethune For Yes For 1B Elect Director Kevin Burke For Yes For 1C Elect Director Jaime Chico Pardo For Yes For 1D Elect Director David M. Cote For Yes For 1E Elect Director D. Scott Davis For Yes For 1F Elect Director Linnet F. Deily For Yes For 1G Elect Director Clive R. Hollick For Yes For 1H Elect Director George Paz For Yes For 1I Elect Director Bradley T. Sheares For Yes For 1J Elect Director Michael W. Wright For Yes For 2 Ratify Auditors For Yes For 3 Provide Right to Call Special Meeting For Yes For 4 Advisory Vote to Ratify Named Executive Officers' Compensation For Yes For Shareholder Proposal 5 Provide Right to Act by Written Consent Against Yes Against 6 Require Independent Board Chairman Against Yes Against 7 Review and Amend Code of Conduct to Include Human Rights Against Yes Against Company Name: Intevac, Inc. Ticker: IVAC CUSIP: Meeting Date: 5/20/2010 Meeting Type: Annual Record Date: 3/31/2010 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director Norman H. Pond For Yes For Elect Director Kevin Fairbairn For Yes For Elect Director David S. Dury For Yes For Elect Director Stanley J. Hill For Yes For Elect Director Robert Lemos For Yes For Elect Director Ping Yang For Yes For 2 Amend Omnibus Stock Plan For Yes For 3 Ratify Auditors For Yes For Company Name: Itron, Inc. Ticker: ITRI CUSIP: Meeting Date: 5/4/2010 Meeting Type: Annual Record Date: 2/26/2010 # Description Mgmt Rec Voted Vote Cast Management Proposal 1A Elect Director Thomas S. Glanville For Yes For 1B Elect Director Sharon L. Nelson For Yes For 1C Elect Director Malcolm Unsworth For Yes For 2 Approve Omnibus Stock Plan For Yes For 3 Approve Executive Incentive Bonus Plan For Yes For 4 Ratify Auditors For Yes For Company Name: JA Solar Holdings Co. Ltd. Ticker: JASO CUSIP: Meeting Date: 8/3/2009 Meeting Type: Annual Record Date: 6/24/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal 1 Accept Financial Statements and Statutory Reports For Yes For 2 Reelect Baofang Jin as Director and Authorize Board to Fix His Remuneration For Yes Against 3 Reelect Huaijin Yang as Director and Authorize Board to Fix His Remuneration For Yes Against 4 Reelect Bingyan Ren as Director and Authorize Board to Fix His Remuneration For Yes Against 5 Reelect Honghua Xu as Director and Authorize Board to Fix His Remuneration For Yes For 6 Elect Jian Xie as Director and Authorize Board to Fix His Remuneration For Yes Against 7 Elect Jiqing Huang as Director and Authorize Board to Fix His Remuneration For Yes Against 8 Elect Hope Ni as Director and Authorize Board to Fix Her Remuneration For Yes Against 9 Adopt the Third Amended Restated Articles of Association to Consolidate all Amendments Made Pursuant to Special Resolutions of Shareholders Passed on June 30, 2007 and June 30, 2008 For Yes For 10 Other Business (Voting) For Yes Against Company Name: JA Solar Holdings Co. Ltd. Ticker: JASO CUSIP: Meeting Date: 6/30/2010 Meeting Type: Annual Record Date: 5/21/2010 # Description Mgmt Rec Voted Vote Cast Management Proposal 1 To receive and consider the audited financial statements and the reports of the chairman and chief executive officer for the year ended December 31, 2009. For Yes For 2 To elect Peng Fang as a Director of the Company and authorize the board of directors to fix his remuneration. For Yes For 3 To elect Yuwen Zhao as a Director of the Company and authorize the board of directors to fix his remuneration. For Yes For 4 To transact such other business as may properly come before the meeting or any adjournment or postponement thereof. For Yes Against Company Name: Johnson Controls, Inc. Ticker: JCI CUSIP: Meeting Date: 1/27/2010 Meeting Type: Annual Record Date: 11/19/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director David P. Abney For Yes For Elect Director Robert L. Barnett For Yes For Elect Director Eugenio Clariond Reyes-Retana For Yes For Elect Director Jeffrey A. Joerres For Yes Withhold 2 Ratify Auditors For Yes For Shareholder Proposal 3 Require a Majority Vote for the Election of Directors Against Yes Against Company Name: Koninklijke Philips Electronics Ticker: PHG CUSIP: Meeting Date: 3/25/2010 Meeting Type: Annual Record Date: 3/3/2010 # Description Mgmt Rec Voted Vote Cast Management Proposal 2A Approve 2009 Financial Statements and Statutory Reports For Yes For 2D Approve Dividends of EUR 0.70 Per Share For Yes For 2E Approve Discharge of Mgmt Board For Yes For 2F Approve Discharge of Supervisory Board For Yes For 3A Reelect G.H.A. Dutine to Mgmt Board For Yes For 3B Reelect R.S. Provoost to Mgmt Board For Yes For 3C Reelect A. Ragnetti to Mgmt Board For Yes For 3D Reelect S.H. Rusckowski to Mgmt Board For Yes For 4A Grant Board Authority to Issue Shares Up To 10 Percent of Number of Issued Shares Polus Additional 10 Percent in Case of Takeover/Merger For Yes For 4B Authorize Board to Exclude Preemptive Rights fro Issuance under Item 4A For Yes For 5 Authorize Repurchase of Shares For Yes For Company Name: Kyocera Corp. Ticker: KYO CUSIP: Meeting Date: 6/25/2010 Meeting Type: Annual Record Date: 3/31/2010 # Description Mgmt Rec Voted Vote Cast Management Proposal 1 Approval of the Distribution of Surplus For Yes For 2A Election of Tsutomu Yamori For Yes For 2B Election of Ohta Yoshihito For Yes For Company Name: LDK Solar Co., Ltd. Ticker: LDK CUSIP: 50183L107 Meeting Date: 8/28/2009 Meeting Type: Annual Record Date: 7/24/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal 1 Accept Financial Statements and Statutory Reports (Voting) For Yes For 2 Reelect Xingxue Tong as Director For Yes Against 3 Reelect Bing Xiang as Director For Yes For 4 Reelect Wang Gang as Director For Yes Against 5 Ratify KPMG as Auditors For Yes For Company Name: MEMC Electronic Materials, Inc. Ticker: WFR CUSIP: Meeting Date: 4/20/2010 Meeting Type: Annual Record Date: 2/25/2010 # Description Mgmt Rec Voted Vote Cast Management Proposal 1A Elect Director Emmanuel T. Hernandez For Yes For 1B Elect Director John Marren For Yes For 1C Elect Director William E. Stevens For Yes For 1D Elect Director James B. Williams For Yes For 2 Ratify Auditors For Yes For 3 Approve Omnibus Stock Plan For Yes For 4 Other Business For Yes For Company Name: METABOLIX INC Ticker: MBLX CUSIP: Meeting Date: 5/27/2010 Meeting Type: Annual Record Date: 3/30/2010 # Description Mgmt Rec Voted Vote Cast Management Proposal Election of Peter N. Kellogg For Yes Withhold Election of Edward M. Muller For Yes For Election of Matthew Strobeck For Yes For Election of Robert L. Van Nostrand For Yes For 2 Ratification of the appointment of PriceWaterhouseCoopers LLP as independent registered public accounting firm for the year ending December 31, 2010 For Yes For Company Name: Metalico Inc Ticker: MEA CUSIP: Meeting Date: 6/22/2010 Meeting Type: Annual Record Date: 5/3/2010 # Description Mgmt Rec Voted Vote Cast Management Proposal 1A Election of Carlos E. Aguero For Yes For 1B Election of Michael J. Drury For Yes For 1C Election of Bret R. Maxwell For Yes For 1D Election of Walter H. Barandiaran For Yes For 1E Election of Paul A. Garrett For Yes For 1F Election of Sean P. Duffy For Yes For 2 Proposal to ratify the appointment of J.H. Cohn LLP by the company's audit committee as the company's independent auditor for the fiscal year endign December 31, 2010. For Yes For Company Name: Meyer Burger Technology AG Ticker: CUSIP: H5498Z110 Meeting Date: 1/14/2010 Meeting Type: Special Record Date: 12/16/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal 1 Share Re-registration Consent For Yes For 1 Approve Merger Agreement with 3S Industries AG For Yes For Approve 10:1 Stock Split For Yes For Approve Creation of CHF 653,138 Pool of Capital without Preemptive Rights For Yes For 3 Elect Rudolf Samuel Guedel, Konrad Wegener und Rolf Waegli as Directors If Items 1, 2.1, and 2.2 Should Be Approved (Bundled) For Yes For Company Name: Meyer Burger Technology AG Ticker: CUSIP: H5498Z128 Meeting Date: 4/29/2010 Meeting Type: Annual Record Date: 4/23/2010 # Description Mgmt Rec Voted Vote Cast Management Proposal 1 Accept Financial Statements and Statutory Reports For Yes For 2 Approve Allocation of Income and Omission of Dividends For Yes For 3 Approve Discharge of Board and Senior Mgmt For Yes For 4 Ratify PricewaterhouseCoopers AG as Auditors For Yes For Approve Creation of CHF 225,000 Pool of Capital without Preemptive Rights For Yes For Approve Issuance of Convertible Bonds and/or Options without Preemptive Rights; Approve Creation of CHF 150,000 Pool of Capital to Guarantee Conversion Rights For Yes For Amend Articles Re: Share Certificates due to New Swiss Federal Act on Intermediated Securities For Yes For Company Name: MOTECH INDUSTRIES CO LTD Ticker: 6244.TWO CUSIP: Y61397108 Meeting Date: 1/26/2010 Meeting Type: Special Record Date: 12/25/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal 1 Amend Articles of Association For Yes Against 2 Approve Issuance of Shares for a Private Placement For Yes Against 3 Transact Other Business (Non-Voting) Yes Company Name: MOTECH INDUSTRIES CO LTD Ticker: 6244.TWO CUSIP: Y61397108 Meeting Date: 5/26/2010 Meeting Type: Annual Record Date: 3/26/2010 # Description Mgmt Rec Voted Vote Cast Management Proposal 1 Approve 2009 Business Operations Report and Financial Statements For No None 2 Approve 2009 Allocation of Income and Dividends For No None 3 Amend Articles of Association For No None 4 Approve Capitalization of Surplus For No None 5 Amend Election Rules of Directors and Supervisors For No None Elect Tsuo, Simon Y.H with ID Number 5 as Director For No None Elect Tsai, Rick L from TSMC with ID Number 73921 as Director For No None Elect Chao, Yingchen from TSMC with ID Number 73921 as Director For No None Elect Li, Chingming with ID Number 25697 as Director For No None Elect Tsing, Yunghui with ID Number 2 as Director For No None Elect Wu, Chengching with ID Number 106 as Independent Director For No None Elect Lee, Sanboh with ID Number 52 as Independent Director For No None Elect Wang, Ching-I with ID Number N100305897 as Supervisor For No None Elect Huang, Shaohua with ID Number A101313365 as Supervisor For No None Elect Lee, Chihkaou with ID Number 6 as Supervisor For No None 7 Approve Release of Restrictions of Competitive Activities of Directors For No None Company Name: National Semiconductor Corp. Ticker: NSM CUSIP: Meeting Date: 9/25/2009 Meeting Type: Annual Record Date: 7/30/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director Brian L. Halla For Yes For Elect Director Steven R. Appleton For Yes For Elect Director Gary P. Arnold For Yes For Elect Director Richard J. Danzig For Yes For Elect Director John T. Dickson For Yes For Elect Director Robert J. Frankenberg For Yes For Elect Director Modesto A. Maidique For Yes For Elect Director Edward R. McCracken For Yes For Elect Director Roderick C. McGeary For Yes For 2 Ratify Auditors For Yes For 3 Approve Executive Incentive Bonus Plan For Yes For 4 Approve Omnibus Stock Plan For Yes For 5 Approve Repricing of Options For Yes For Company Name: Orion Energy Systems, Inc. Ticker: OESX CUSIP: Meeting Date: 10/28/2009 Meeting Type: Annual Record Date: 9/18/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director Roland G. Stephenson For Yes Withhold Elect Director Mark C. Williamson For Yes For Elect Director Michael W. Altschaefl For Yes For 2 Ratify Auditors For Yes For Company Name: Power Integrations, Inc. Ticker: POWI CUSIP: Meeting Date: 6/18/2010 Meeting Type: Annual Record Date: 4/21/2010 # Description Mgmt Rec Voted Vote Cast Management Proposal Election of Balu Balakrishnan For Yes For Election of Alan D Bickell For Yes For Election of Nicholas E. Braithwaite For Yes For Election of James Fiebiger For Yes For Election of William George For Yes For Election of Balakrishnan S. Iyer For Yes For Election of E. Floyd Kvamme For Yes For Election of Steven J. Sharp For Yes For 2 To ratify the selection by the audit committee of the board of directors of Deloitte & Touche LLP as the independent registered public accounting firm of Power Integrations, Inc. for the fiscal year ending December 31, 2010. For Yes For Company Name: Praxair, Inc. Ticker: PX CUSIP: 74005P104 Meeting Date: 4/27/2010 Meeting Type: Annual Record Date: 3/1/2010 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director Stephen F. Angel For Yes For Elect Director Nance K. Dicciani For Yes For Elect Director Edward G. Galante For Yes For Elect Director Claire W. Gargalli For Yes For Elect Director Ira D. Hall For Yes For Elect Director Raymond W. LeBoeuf For Yes For Elect Director Larry D. Mcvay For Yes For Elect Director Wayne T. Smith For Yes For Elect Director Robert L. Wood For Yes For 2 Ratify Auditors For Yes For Company Name: Renewable Energy Corporation ASA Ticker: REC.OL CUSIP: R7199U100 Meeting Date: 3/25/2010 Meeting Type: Special Record Date: 3/11/2010 # Description Mgmt Rec Voted Vote Cast Management Proposal 1 Open Meeting; Registration of Attending Shareholders and Proxies None No None 2 Elect Chairman of Meeting; Designate Inspector(s) of Minutes of Meeting None No None 3 Approve Notice of Meeting and Agenda For Yes For 4 Amend Articles Re: Approve Electronic Distribution of Documents Pertaining to the General Meeting For Yes For Company Name: Sharp Corp. Ticker: SHARP CUSIP: J71434112 Meeting Date: 6/23/2010 Meeting Type: Annual Record Date: 3/31/2010 # Description Mgmt Rec Voted Vote Cast Management Proposal 1 Approve Allocation of Income, with a Final Dividend of JPY 10 For No None 2 Approve Annual Bonus Payment to Directors and Statutory Auditors For No None Elect Director Katsuhiko Machida For No None Elect Director Mikio Katayama For No None Elect Director Masafumi Matsumoto For No None Elect Director Toshio Adachi For No None Elect Director Toshishige Hamano For No None Elect Director Yoshiaki Ibuchi For No None Elect Director Kenji Ohta For No None Elect Director Nobuyuki Taniguchi For No None Elect Director Kunio Itou For No None Elect Director Katsuaki Nomura For No None 4 Approve Takeover Defense Plan (Poison Pill) For No None Company Name: Solarfun Power Holdings Co., Ltd. - Meeting for Holders of ADRs Ticker: SOLF CUSIP: 83415U108 Meeting Date: 12/10/2009 Meeting Type: Annual Record Date: 11/11/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal 1 Reelect David N.K. Wang, Rongqiang Cui and John Breckenridge as Directors For Yes Against 2 Ratify Ernst & Young Hua Ming as Auditors For Yes For Company Name: SunPower Corp. Ticker: SPWRA CUSIP: Meeting Date: 5/4/2010 Meeting Type: Annual Record Date: 3/9/2010 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director W. Steve Albrecht For Yes For Elect Director Betsy S. Atkins For Yes For 2 Ratify Auditors For Yes For Company Name: Suntech Power Holdings Co Ltd - Meeting for Holders of ADRs Ticker: STP CUSIP: 86800C104 Meeting Date: 8/14/2009 Meeting Type: Annual Record Date: 7/1/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal 1 Receive Chairman and Ceo Reports None No None 2 Amend Equity Incentive Plan Re: Shares Limit For Yes For 3 Amend Equity Incentive Plan Re: Term Limit For Yes For 4 Transact Other Business (Non-Voting) None No None Company Name: Supertex, Inc. Ticker: SUPX CUSIP: Meeting Date: 8/14/2009 Meeting Type: Annual Record Date: 6/19/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director Henry C. Pao For Yes For Elect Director Benedict C.K. Choy For Yes For Elect Director W. Mark Loveless For Yes For Elect Director Elliott Schlam For Yes For Elect Director Milton Feng For Yes For 2 Approve Omnibus Stock Plan For Yes For 3 Ratify Auditors For Yes For Company Name: Trina Solar Ltd. - Meeting for Holders of ADRs Ticker: TSL CUSIP: 89628E104 Meeting Date: 9/1/2009 Meeting Type: Annual Record Date: 7/21/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal Ordinary Resolution 1 Reelect Jerome J. Corcoran as Director For Yes Against 2 Reelect Peter Mak as Director For Yes Against 3 Increase Authorized Common Stock For Yes Against 4 Ratify Deloitte Touche Tohmatsu as Auditors For Yes For Management Proposal (Special Resolution) 5 Amend Articles to Reflect Changes in Capital For Yes Against Company Name: U.S. Geothermal Inc. Ticker: HTM CUSIP: 90338S102 Meeting Date: 12/17/2009 Meeting Type: Annual Record Date: 10/29/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director Douglas J. Glaspey For Yes For Elect Director Daniel J. Kunz For Yes For Elect Director Paul A. Larkin For Yes Withhold Elect Director Leland L. Mink For Yes Withhold Elect Director John H. Walker For Yes Withhold 2 Ratify Auditors For Yes For 3 Approve Omnibus Stock Plan For Yes Against Company Name: ULVAC INC. Ticker: CUSIP: J94048105 Meeting Date: 9/29/2009 Meeting Type: Annual Record Date: 6/30/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal 1 Approve Allocation of Income, With a Final Dividend of JPY 21 For Yes For 2 Amend Articles To Reflect Digitalization of Share Certificates - Amend Business Lines For Yes For Elect Director For Yes For Elect Director For Yes For Elect Director For Yes For Elect Director For Yes For Elect Director For Yes For Elect Director For Yes For 4 Appoint Statutory Auditor For Yes For 5 Approve Payment of Annual Bonuses to Directors For Yes For Company Name: United Technologies Corporation Ticker: UTX CUSIP: Meeting Date: 4/14/2010 Meeting Type: Annual Record Date: 2/16/2010 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director Louis R. Chenevert For Yes For Elect Director John V. Faraci For Yes For Elect Director Jean-Pierre Garnier, Ph.D. For Yes For Elect Director Jamie S. Gorelick For Yes For Elect Director Carlos M. Gutierrez For Yes For Elect Director Edward A. Kangas For Yes For Elect Director Charles R. Lee For Yes For Elect Director Richard D. McCormick For Yes For Elect Director Harold McGraw, III For Yes For Elect Director Richard B. Myers For Yes For Elect Director H. Patrick Swygert For Yes For Elect Director Andre Villeneuve For Yes For Elect Director Christine Todd Whitman For Yes For 2 Ratify Auditors For Yes For Shareholder Proposal 3 Advisory Vote to Ratify Named Executive Officers' Compensation Against Yes Against Company Name: Vestas Wind System AS Ticker: VWSYF.PK CUSIP: K9773J128 Meeting Date: 1/14/2010 Meeting Type: Special Record Date: 12/29/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal 1 Amend Articles Re: Amend Deadline for Shareholders' Right to Include Matters on Agenda of Annual General Meeting to Six Weeks For Yes For 2 Authorize Board or Chairman of Meeting to Make Editorial Changes to Adopted Resolutions in Connection with Registration For Yes For Company Name: Vestas Wind System AS Ticker: VWSYF.PK CUSIP: K9773J128 Meeting Date: 3/17/2010 Meeting Type: Annual Record Date: 3/1/2010 # Description Mgmt Rec Voted Vote Cast Management Proposal 1 Receive Report of Board None No None 2 Receive and Approve Financial Statements and Statutory Reports For Yes For 3 Approve Allocation of Income and Omission of Dividends For Yes For 4A Reelect Bent Carlsen as Director For Yes For 4B Reelect Torsten Rasmussen as Director For Yes For 4C Reelect Freddy Frandsen as Director For Yes For 4D Reelect Hakan Eriksson as Director For Yes For 4E Reelect Jorgen Rasmussen as Director For Yes For 4F Reelect Jorn Thomsen as Director For Yes For 4G Reelect Kurt Nielsen as Director For Yes For 4H Reelect Ola Rollen as Director For Yes For 5 Ratify PricewaterhouseCoopers as Auditor For Yes For Amend Articles Re: Right to Convene an Extraordinary General Meeting; Notification and Documents Pertaining to General Meeting; Stipulate Record Date and Availability of Admission Cards; Editorial Changes For Yes For Amend Articles Re: Information Contained in Notice to General Meeting; Voting Rights by Proxy and Correspondence; Editorial Changes For Yes For Amend Articles Re: Delete Secondary Company Name For Yes For Amend Articles Re: Delete Reference to Company Address For Yes For Amend Articles Re: Change Name of Company's Share Registrar For Yes For Amend Articles Re: Delete Board's Authorization to Cancel Unregistered Shares For Yes For Approve Creation of DKK 20.4 Million Pool of Capital without Preemptive Rights For Yes For Extend Authorization to Issue 1.8 Million Shares to Employees Until May 1, 2011 For Yes Against Extend Authorization to Issue Warrants to Key Employees Until May 1, 2011; Extend Authorization to Increase Share Capital by up to DKK 368,000 to Guarantee Conversion Rights; Cancel Authorization to Grant Warrants to Board Members For Yes Against Approve Issuance of Convertible Bonds without Preemptive Rights up to Aggregate Nominal Amount of DKK 5.00 Billion; Approve Creation of Pool of Capital to Guarantee Conversion Rights For Yes Against Amend Articles Re: Change Location of General Meeting to Central Denmark Region or Capital Region of Denmark For Yes For Amend Articles Re: Amend Agenda of General Meeting to Clarify the Number of Auditors For Yes For Amend Articles Re: Stipulate that General Meeting may be Held in English; Specify that Documents Pertaining to General Meeting are Available both in Danish and in English For Yes For Amend Articles Re: Stipulate that the Corporate Language is English For Yes For Authorize Repurchase Up to 10 Percent of Issued Share Capital For Yes For Amend Guidelines for Incentive-Based Compensation for Executive Mgmt and Board to Include Warrants For Yes For Authorize Chairman of Meeting to Make Editorial Changes to Adopted Resolutions in Connection with Registration For Yes For 7 Other Business None No None Company Name: WaterFurnace Renewable Energy Inc. Ticker: WFI CUSIP: 9415EQ108 Meeting Date: 5/12/2010 Meeting Type: Annual Record Date: 4/1/2010 # Description Mgmt Rec Voted Vote Cast Management Proposal 1 Election of directors for the company for the ensuing year for all nominees proposed by Mgmt For Yes For 2 Appointment of Grant Thornton, LLP, Chartered Accountants, as auditors of the company for the ensuing year and to authorize the directors to fix the auditors' remuneration. For Yes For Company Name: YINGLI GREEN ENERGY HLDG CO LTD - Meeting for Holders of ADRs Ticker: YGE CUSIP: 98584B103 Meeting Date: 8/18/2009 Meeting Type: Annual Record Date: 7/17/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal 1 Accept Financial Statements and Statutory Reports (Voting) For Yes For 2 Reelect Zongwei Li as a Director For Yes Against 3 Reelect Xiangdong Wang as a Director For Yes Against 4 Amend 2006 Stock Incentive Plan For Yes For 5 Amend 2006 Stock Incentive Plan For Yes For 6 Ratify Kpmg as Auditors For Yes For Firsthand Technology Value Fund Company Name: ACCENTURE LTD BERMUDA Ticker: ACN CUSIP: G1150G111 Meeting Date: 8/5/2009 Meeting Type: Special Record Date: 6/19/2009 # Description Mgmt Rec Voted Vote Cast Accenture Ltd Class A Common Shareholder Class Meeting Proposals 1 Approve Reincorporation from Bermuda to Ireland through Scheme of Arrangement For Yes For 2 Adjourn Meeting For Yes For Accenture Ltd Class X Common Shareholder Class Meeting Proposals 1 Approve Reincorporation from Bermuda to Ireland through Scheme of Arrangement For Yes For 2 Adjourn Meeting For Yes For Accenture Ltd Special General Meeting Proposals 1 Approve the Creation of Distributable Reserves for Accenture plc For Yes For 2 Adjourn Meeting For Yes For Company Name: Accenture plc Ticker: CUSIP: G1151C101 Meeting Date: 2/4/2010 Meeting Type: Annual Record Date: 12/14/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal Reelect William L. Kimsey as a Director For Yes For Reelect Robert I. Lipp as a Director For Yes For Reelect Wulf von Schimmelmann as a Director For Yes For 2 Approve KPMG as Auditors and Authorize Board to Fix Their Remuneration For Yes For 3 Approve 2010 Share Incentive Plan For Yes Against 4 Approve 2010 Employee Share Purchase Plan For Yes For 5 Change Location of Annual Meeting For Yes For 6 Authorize Open-Market Purchases of Class A Ordinary Shares For Yes For 7 Authorize Board to Determine Price Range for the Issuance of Acquired Treasury Stock For Yes For Company Name: Activision Blizzard, Inc. Ticker: ATVI CUSIP: 00507V109 Meeting Date: 6/3/2010 Meeting Type: Annual Record Date: 4/6/2010 # Description Mgmt Rec Voted Vote Cast Management Proposal 1A Election of Director: Phillipe G. H. Capron For Yes Against 1B Election of Director: Robert J. Corti For Yes For 1C Election of Director: Frederic R. Crepin For Yes Against 1D Election of Director: Brian G. Kelly For Yes Against 1E Election of Director: Robert A. Kotick For Yes Against 1F Election of Director: Jean-Bernard Levy For Yes Against 1G Election of Director: Robert J. Morgado For Yes For 1H Election of Director: Douglas P. Morris For Yes Against 1I Election of Director: Stephane Roussel For Yes Against 1J Election of Director: Richard Sarnoff For Yes For 1K Election of Director: Regis Turrini For Yes Against 2 Approve 2008 incentive plan, as amended and restated For Yes For Company Name: Activision Blizzard, Inc. Ticker: ATVI CUSIP: 00507V109 Meeting Date: 12/17/2009 Meeting Type: Special Record Date: 11/5/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal 1 Amend Omnibus Stock Plan For Yes For Company Name: Akamai Technologies, Inc. Ticker: AKAM CUSIP: 00971T101 Meeting Date: 5/19/2010 Meeting Type: Annual Record Date: 3/31/2010 # Description Mgmt Rec Voted Vote Cast Management Proposal Election of Director: F. Thomson Leighton For Yes For Election of Director: Paul Sagan For Yes For Election of Director: Naomi O. Seligman For Yes For 2 To ratify the selection of PriceWaterhouseCoopers LLP as the independent auditors of Akamai Technologies, Inc. for the fiscal year ending December 31, 2010. For Yes For Company Name: Amtech Systems, Inc. Ticker: ASYS CUSIP: Meeting Date: 3/11/2010 Meeting Type: Annual Record Date: 1/22/2010 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director Jong S. Whang For Yes For Elect Director Michael Garnreiter For Yes For Elect Director Alfred W. Giese For Yes For Elect Director Egbert Jan Geert Goudena For Yes For Elect Director Jeong Mo Hwang For Yes For Elect Director Robert F. King For Yes For 2 Ratify Auditors For Yes For 3 Amend Non-Employee Director Stock Option Plan For Yes For 4 Amend Omnibus Stock Plan For Yes For Company Name: AuthenTec, Inc. Ticker: AUTH CUSIP: Meeting Date: 6/28/2010 Meeting Type: Record Date: 3/16/2010 # Description Mgmt Rec Voted Vote Cast Management Proposal 1 Consent to Call Special Meeting to Remove Without Cause Entire Board, Elect Shareholder Nominees and Repeal Any Provision of Company's Bylaws For No None 2 Consent to Exercise Right to Call Special Meeting For No None Company Name: Broadcom Corp. Ticker: BRCM CUSIP: Meeting Date: 5/20/2010 Meeting Type: Annual Record Date: 3/22/2010 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director Joan L. Amble For Yes For Elect Director Nancy H. Handel For Yes For Elect Director Eddy W. Hartenstein For Yes For Elect Director John E. Major For Yes For Elect Director Scott A. McGregor For Yes For Elect Director William T. Morrow For Yes For Elect Director Robert E. Switz For Yes For 2 Ratify Auditors For Yes For Company Name: Clearwire Corp Ticker: CLWR CUSIP: 18538Q105 Meeting Date: 6/15/2010 Meeting Type: Annual Record Date: 4/16/2010 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director Craig O. McCaw For Yes For Elect Director Jose A. Collazo For Yes For Elect Director Keith O. Cowan For Yes For Elect Director Peter L.S. Currie For Yes For Elect Director Steven L. Elfman For Yes For Elect Director Dennis S. Hersch For Yes For Elect Director Daniel R. Hesse For Yes For Elect Director Frank Ianna For Yes For Elect Director Brian P. McAndrews For Yes For Elect Director William T. Morrow For Yes For Elect Director Theodore H. Schell For Yes For Elect Director Arvind Sodhani For Yes For Elect Director John W. Stanton For Yes For 2 Proposal to ratify the appointment of Deloitte & Touche LLP as Clearwier Corporation's independent registered public accountants fo rthe fiscal year 2010. For Yes For Company Name: Corning Inc. Ticker: GLW CUSIP: Meeting Date: 4/29/2010 Meeting Type: Annual Record Date: 2/25/2010 # Description Mgmt Rec Voted Vote Cast Management Proposal 1A Elect Director Robert F. Cummings, Jr. For Yes For 1B Elect Director Carlos M. Gutierrez For Yes For 1C Elect Director William D. Smithburg For Yes For 1D Elect Director Hansel E. Tookes, II For Yes For 1E Elect Director Wendell P. Weeks For Yes For 2 Ratify Auditors For Yes For 3 Approve Executive Incentive Bonus Plan For Yes For 4 Approve Non-Employee Director Omnibus Stock Plan For Yes For 5 Declassify the Board of Directors For Yes For Shareholder Proposal 6 Reduce Supermajority Vote Requirement For Yes Against Company Name: Echelon Corporation Ticker: ELON CUSIP: 27874N105 Meeting Date: 5/26/2010 Meeting Type: Annual Record Date: 4/7/2010 # Description Mgmt Rec Voted Vote Cast Management Proposal Election of Robyn M. Denholm For Yes For Election of Richard M. Moley For Yes For Election of Betsy Rafael For Yes For 2 Proposal to ratify the appointment of KPMG LLP as our independent registered public accounting firm for the fiscal year ending December 31, 2010 For Yes For Company Name: Entropic Communications, Inc. Ticker: ENTR CUSIP: 29384R105 Meeting Date: 5/20/2010 Meeting Type: Annual Record Date: 3/31/2010 # Description Mgmt Rec Voted Vote Cast Management Proposal 1 Elect Director Keith Bechard For Yes For 2 To ratify the appointment of Ernst & Young LLP as the company's independent registered public accounting firm for the year ending December 31, 2010 For Yes For Company Name: Equinix, Inc. Ticker: EQIX CUSIP: 29444U502 Meeting Date: 6/10/2010 Meeting Type: Annual Record Date: 4/20/2010 # Description Mgmt Rec Voted Vote Cast Management Proposal Election of Director: Steven T. Clontz For Yes For Election of Director: Gary F. Hromadko For Yes For Election of Director: Scott G. Kriens For Yes For Election of Director: William K. Luby For Yes For Election of Director: Irving F. Lyons, III For Yes For Election of Director: Christopher B. Paisley For Yes For Election of Director: Stephen M. Smith For Yes For Election of Director: Peter F. Van Camp For Yes For 2 To ratify the appointment of PriceWaterhouseCoopers LLP as the company's independent registered public accounting firm for the fiscal year ending December 31, 2010. For Yes For Company Name: FLIR Systems, Inc. Ticker: FLIR CUSIP: Meeting Date: 4/23/2010 Meeting Type: Annual Record Date: 2/19/2010 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director John D. Carter For Yes For Elect Director Michael T. Smith For Yes For Elect Director John W. Wood, Jr. For Yes For 2 Ratify Auditors For Yes For Company Name: Intel Corp. Ticker: INTC CUSIP: Meeting Date: 5/19/2010 Meeting Type: Annual Record Date: 3/22/2010 # Description Mgmt Rec Voted Vote Cast Management Proposal 1 Elect Director Charlene Barshefsky For Yes Withhold 2 Elect Director Susan L. Decker For Yes Withhold 3 Elect Director John J. Donahoe For Yes Withhold 4 Elect Director Reed E. Hundt For Yes Withhold 5 Elect Director Paul S. Otellini For Yes Withhold 6 Elect Director James D. Plummer For Yes Withhold 7 Elect Director David S. Pottruck For Yes Withhold 8 Elect Director Jane E. Shaw For Yes Withhold 9 Elect Director Frank D. Yeary For Yes Withhold 10 Elect Director David B. Yoffie For Yes Withhold 11 Ratify Auditors For Yes Withhold 12 Advisory Vote to Ratify Named Executive Officers' Compensation For Yes Withhold Company Name: Intevac, Inc. Ticker: IVAC CUSIP: Meeting Date: 5/20/2010 Meeting Type: Annual Record Date: 3/31/2010 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director Norman H. Pond For Yes For Elect Director Kevin Fairbairn For Yes For Elect Director David S. Dury For Yes For Elect Director Stanley J. Hill For Yes For Elect Director Robert Lemos For Yes For Elect Director Ping Yang For Yes For 2 Amend Omnibus Stock Plan For Yes For 3 Ratify Auditors For Yes For Company Name: Marvell Technology Group Ltd Ticker: MRVL CUSIP: G5876H105 Meeting Date: 7/10/2009 Meeting Type: Annual Record Date: 5/19/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal 1a Elect Sehat Sutardja as Director For Yes For 1b Elect Pantas Sutardja as Director For Yes For 2 Reappoint PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration For Yes For Company Name: McAfee, Inc. Ticker: MFE CUSIP: Meeting Date: 6/17/2010 Meeting Type: Annual Record Date: 4/27/2010 # Description Mgmt Rec Voted Vote Cast Management Proposal 1A Elect Director Mr. Thomas E. Darcy For Yes For 1B Elect Director Mr. Denis J. O'Leary For Yes For 1C Elect Director Mr. Robert W. Pangia For Yes For 2 Approval of our 2010 Equity Incentive Plan For Yes For 3 Approval of our 2010 Director Equity Plan For Yes For 4 To ratify the appointment of Deloitte & Touche LLP as our independent public accountants for the year ending December 31, 2010. For Yes For Company Name: Microsoft Corp. Ticker: MSFT CUSIP: Meeting Date: 11/19/2009 Meeting Type: Annual Record Date: 9/4/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal 1 Elect Director William H. Gates, III For Yes For 2 Elect Director Steven A. Ballmer For Yes For 3 Elect Director Dina Dublon For Yes For 4 Elect Director Raymond V. Gilmartin For Yes For 5 Elect Director Reed Hastings For Yes For 6 Elect Director Maria Klawe For Yes For 7 Elect Director David F. Marquardt For Yes For 8 Elect Director Charles H. Noski For Yes For 9 Elect Director Helmut Panke For Yes For 10 Ratify Auditors For Yes For 11 Permit Right to Call Special Meeting For Yes For 12 Advisory Vote to Ratify Named Executive Officers' Compensation For Yes For Shareholder Proposal 13 Adopt Principles for Health Care Reform Against Yes Against 14 Report on Charitable Contributions Against Yes Against Company Name: Microvision, Inc. Ticker: MVIS CUSIP: Meeting Date: 9/15/2009 Meeting Type: Annual Record Date: 7/20/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director Richard A. Cowell For Yes For Elect Director Slade Gorton For Yes For Elect Director Jeanette Horan For Yes For Elect Director Alexander Tokman For Yes For Elect Director Brian Turner For Yes For 2 Ratify Auditors For Yes For 3 Increase Authorized Common Stock For Yes For Company Name: Microvision, Inc. Ticker: MVIS CUSIP: Meeting Date: 6/17/2010 Meeting Type: Annual Record Date: 4/29/2010 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director Richard Cowell For Yes For Elect Director Slade Gorton For Yes For Elect Director Jeanette Horan For Yes For Elect Director Perry Mulligan For Yes For Elect Director Alexander Tokman For Yes For Elect Director Brian Turner For Yes For 2 To Amend the 2006 Microvision, Inc. Incentive Plan For Yes For 3 To ratify the selection of PricewaterhouseCoopers LLP as the company's independent registered public accounting firm for the current fiscal year. For Yes For Company Name: Netflix. Inc Ticker: NFLX CUSIP: 64110L106 Meeting Date: 5/20/2010 Meeting Type: Annual Record Date: 3/23/2010 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director Timothy M. Haley For Yes For Elect Director Gregory S. Stanger For Yes For 2 Ratify Auditors For Yes For 3 Amend Qualified Employee Stock Purchase Plan For Yes For Company Name: Newport Corp. Ticker: NEWP CUSIP: Meeting Date: 5/18/2010 Meeting Type: Annual Record Date: 3/26/2010 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director C. Kumar N. Patel For Yes For Elect Director Kenneth F. Potashner For Yes For 2 Ratify Auditors For Yes For 3 Declassify the Board of Directors Against Yes For Company Name: Nice-Systems Ltd. - Meeting for Holders of ADRs Ticker: NICE CUSIP: Meeting Date: 7/27/2009 Meeting Type: Annual Record Date: 6/22/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal 1a Elect Ron Gutler as Director For Yes For 1b Elect Joseph Atsmon as Director For Yes For 1c Elect Rimon Ben-Shaoul as Director For Yes For 1d Elect Yoseph Dauber as Director For Yes For 1e Elect John Hughes as Director For Yes For 1f Elect David Kostman as Director For Yes For 2 Re-appoint the Company's Independent Auditors and to Authorize the Company's Board of Directors to Fix Their Remuneration. For Yes For Company Name: QUALCOMM Inc. Ticker: QCOM CUSIP: Meeting Date: 3/2/2010 Meeting Type: Annual Record Date: 1/4/2010 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director Barbara T. Alexander For Yes For Elect Director Stephen M. Bennett For Yes For Elect Director Donald G. Cruickshank For Yes For Elect Director Raymond V. Dittamore For Yes For Elect Director Thomas W. Horton For Yes For Elect Director Irwin Mark Jacobs For Yes For Elect Director Paul E. Jacobs For Yes For Elect Director Robert E. Kahn For Yes For Elect Director Sherry Lansing For Yes For Elect Director Duane A. Nelles For Yes For Elect Director Brent Scowcroft For Yes For Elect Director Marc I. Stern For Yes For 2 Amend Omnibus Stock Plan For Yes For 3 Ratify Auditors For Yes For Company Name: Samsung Electronics Co. Ltd. - Meeting for Holders of GDRs Ticker: SMSN CUSIP: Meeting Date: 3/19/2010 Meeting Type: Annual Record Date: 12/31/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal 1 Approve Appropriation of Income and Year-End Dividends of Krw 7,500 per Common Share and Krw 7,550 per Preferred Share For Yes For Elect Lee In-Ho as Outside Director For Yes For Elect Lee In-Ho as Member of Audit Committee For Yes For 3 Approve Total Remuneration of Inside Directors and Outside Directors For Yes For Company Name: Seagate Technology Ticker: STX CUSIP: G7945J104 Meeting Date: 10/28/2009 Meeting Type: Annual Record Date: 9/4/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal 1a Elect Stephen J. Luczo as Director For Yes For 1b Election Frank J. Biondi, Jr. as Director For Yes For 1c Election William W. Bradley as Director For Yes For 1d Election David F. Marquardt as Director For Yes For 1e Election Lydia M. Marshall as Director For Yes For 1f Election Albert A. Pimentel as Director For Yes For 1g Election C.S. Park as Director For Yes For 1h Election Gregorio Reyes as Director For Yes For 1i Election John W. Thompson as Director For Yes For 1j Election Edward J. Zander as Director For Yes For 2 Increase Number of Shares Reserved Under Seagate Technology's Employee Stock Purchase Plan in the Amount of 10 Million Shares For Yes For 3 Approve Employee Stock Option Exchange Program For Yes Against 4 Ratify Ernst & Young LLP as Auditors For Yes For 5 Transact Other Business (Non-Voting) None No None Company Name: Seagate Technology Ticker: STX CUSIP: G7945J104 Meeting Date: 4/14/2010 Meeting Type: Special Record Date: 3/4/2010 # Description Mgmt Rec Voted Vote Cast Court Meeting S1 Approval Of The Scheme Of Arrangement, A Copy Of Which Is attached To The Accompanying Proxy Statement As Annex A . For Yes For S2 Approval Of A Motion To Adjourn The Special Meeting To A Later Date To Solicit Additional Proxies If There Are Insufficient Proxies Or Shareholders For Yes For Special Meeting E1 Approval Of The Cancellation Of Seagate-Cayman's Share Capital,which Is Necessary In Order To Effect The Scheme Of Arrangement and Is A Condition To Proceeding With The Scheme Of Arrangement(the Capital Reduction Proposal ). For Yes For E2 Approval Of The Creation Of Distributable Reserves Of Seagate-Ireland Which Are Required Under Irish Law In Order To Permit Us To Pay Dividends And Repurchase Or Redeem Shares For Yes For E3 Approval Of A Motion To Adjourn The Meeting To A Later Date To Solicit Additional Proxies If There Are Insufficient Proxies Or Shareholders, All As More Fully Described In Proxy Statement For Yes For Company Name: SEMICONDUCTOR MANUFACTURING INTERNATIONAL CORP Ticker: SMI CUSIP: 81663N206 Meeting Date: 6/3/2010 Meeting Type: Annual Record Date: 5/5/2010 # Description Mgmt Rec Voted Vote Cast Management Proposal 1 To receive and consider the audited financial statements and the reports of directors and auditors of the company for year 2009 None Yes Against 2A To re-elect Mr. Tsuyoshi Kawanishi as a Class III Director of the company. None Yes For 2B To re0elect Mr. Zhou Jie as a Calsss III Director of the Company None Yes For 2C To authorize the board of directors to fix their remuneration None Yes For 3A To Re-elect Dr. David N.K. Wang as a Class I Director of the company None Yes For 3B To authorize the board of directors to fix his remuneration None Yes For 4 To grant a general mandate to the board to allot, issue, grant, distribute and otherwise deal with additional shares of company. None Yes For 5 To grant a general mandate to the board to repurchase shares, not exceeding ten per cent of the issued share capital. None Yes For 6 Passing of resolutions 4 & 5, to exercise powers to allot, issue, grant, distribute and deal with additional shares. None Yes For 7 To approve the special mandate for increasing the limit on the grant of equity awards under the 2004 equity incentive plan of the company. None Yes For 8 To approve the proposed amendment to the 2004 equity incentive plan of the company. None Yes For Company Name: Shanda Interactive Entertainment Limited - Meeting for Holders of ADRs Ticker: SNDA CUSIP: 81941Q203 Meeting Date: 10/28/2009 Meeting Type: Annual Record Date: 9/18/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Tianqiao Chen as Director For Yes Against Elect Danian Chen as Director For Yes Against Elect Qianqian Luo as Director For Yes Against Elect Jisheng Huang as Director For Yes For Elect Chengyu Xiong as Director For Yes For Elect Kai Zhao as Director For Yes For Elect Qunzhao Tan as Director For Yes Against Elect Grace Wu as Director For Yes Against Company Name: Suntech Power Holdings Co Ltd - Meeting for Holders of ADRs Ticker: STP CUSIP: 86800C104 Meeting Date: 8/14/2009 Meeting Type: Annual Record Date: 7/1/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal 1 Receive Chairman and Ceo Reports For No None 2 Amend Equity Incentive Plan Re: Shares Limit For Yes For 3 Amend Equity Incentive Plan Re: Term Limit For Yes For 4 Transact Other Business (Non-Voting) None No None Company Name: Supertex, Inc. Ticker: SUPX CUSIP: Meeting Date: 8/14/2009 Meeting Type: Annual Record Date: 6/19/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director Henry C. Pao For Yes For Elect Director Benedict C.K. Choy For Yes For Elect Director W. Mark Loveless For Yes For Elect Director Elliott Schlam For Yes For Elect Director Milton Feng For Yes For 2 Approve Omnibus Stock Plan For Yes For 3 Ratify Auditors For Yes For Company Name: Synaptics, Inc. Ticker: SYNA CUSIP: 87157D109 Meeting Date: 10/20/2009 Meeting Type: Annual Record Date: 8/28/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director Jeffrey D. Buchanan For Yes For Elect Director Keith B. Geeslin For Yes For Elect Director James L. Whims For Yes For 2 Ratify Auditors For Yes For Company Name: Verifone Holdings Inc Ticker: PAY CUSIP: 92342Y109 Meeting Date: 6/30/2010 Meeting Type: Annual Record Date: 5/7/2010 # Description Mgmt Rec Voted Vote Cast Management Proposal Election of Director: Robert W. Alspaugh For Yes For Election of Director: Douglas G. Bergeron For Yes For Election of Director: Dr. Leslie G. Denend For Yes For Election of Director: Alex W. Hart For Yes For Election of Director: Robert B. Henske For Yes For Election of Director: Richard A. McGinn For Yes For Election of Director: Eitan Raff For Yes For Election of Director: Charles R. Rinehart For Yes For Election of Director: Jeffrey E. Steifler For Yes For 2 To ratify the selection of Ernst & Young LLP as Verifone's independent registered public accounting firm for its fiscal year ending October 31, 2010. For Yes For Company Name: Wave Systems Corp. Ticker: WAVX CUSIP: Meeting Date: 6/21/2010 Meeting Type: Annual Record Date: 5/3/2010 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director John E. Bagalay, Jr. For Yes For Elect Director Nolan Bushnell For Yes For Elect Director George Gilder For Yes For Elect Director John E. McConnaghy, Jr. For Yes For Elect Director Steven Sprague For Yes For 2 Ratification of KPMG LLP as independent registered public accounting firm for 2010. For Yes For Firsthand Technology Leaders Fund Company Name: Activision Blizzard, Inc. Ticker: ATVI CUSIP: 00507V109 Meeting Date: 6/3/2010 Meeting Type: Annual Record Date: 4/6/2010 # Description Mgmt Rec Voted Vote Cast Management Proposal 1A Election of Director: Phillipe G. H. Capron For Yes Against 1B Election of Director: Robert J. Corti For Yes For 1C Election of Director: Frederic R. Crepin For Yes Against 1D Election of Director: Brian G. Kelly For Yes Against 1E Election of Director: Robert A. Kotick For Yes Against 1F Election of Director: Jean-Bernard Levy For Yes Against 1G Election of Director: Robert J. Morgado For Yes For 1H Election of Director: Douglas P. Morris For Yes Against 1I Election of Director: Stephane Roussel For Yes Against 1J Election of Director: Richard Sarnoff For Yes For 1K Election of Director: Regis Turrini For Yes Against 2 Approve 2008 incentive plan, as amended and restated For Yes For Company Name: Activision Blizzard, Inc. Ticker: ATVI CUSIP: 00507V109 Meeting Date: 12/17/2009 Meeting Type: Special Record Date: 11/5/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal 1 Amend Omnibus Stock Plan For Yes For Company Name: Adobe Systems Inc. Ticker: ADBE CUSIP: 00724F101 Meeting Date: 4/16/2010 Meeting Type: Annual Record Date: 2/22/2010 # Description Mgmt Rec Voted Vote Cast Management Proposal 1 Elect Director Edward W. Barnholt For Yes For 2 Elect Director Michael R. Cannon For Yes For 3 Elect Director James E. Daley For Yes For 4 Elect Director Charles M. Geschke For Yes For 5 Elect Director Shantanu Narayen For Yes For 6 Amend Omnibus Stock Plan For Yes For 7 Ratify Auditors For Yes For Company Name: Apple Inc. Ticker: AAPL CUSIP: Meeting Date: 2/25/2010 Meeting Type: Annual Record Date: 12/28/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director William V. Campbell For Yes For Elect Director Millard S. Drexler For Yes For Elect Director Albert A. Gore, Jr. For Yes For Elect Director Steven P. Jobs For Yes For Elect Director Andrea Jung For Yes For Elect Director Arthur D. Levinson For Yes For Elect Director Jerome B. York For Yes For 2 Amend Omnibus Stock Plan For Yes For 3 Amend Non-Employee Director Omnibus Stock Plan For Yes For 4 Advisory Vote to Ratify Named Executive Officers' Compensation For Yes For 5 Ratify Auditors For Yes For Shareholder Proposal 6 Prepare Sustainability Report Against Yes Against 7 Establish Other Board Committee Against Yes Against Company Name: Broadcom Corp. Ticker: BRCM CUSIP: Meeting Date: 5/20/2010 Meeting Type: Annual Record Date: 3/22/2010 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director Joan L. Amble For Yes For Elect Director Nancy H. Handel For Yes For Elect Director Eddy W. Hartenstein For Yes For Elect Director John E. Major For Yes For Elect Director Scott A. McGregor For Yes For Elect Director William T. Morrow For Yes For Elect Director Robert E. Switz For Yes For 2 Ratify Auditors For Yes For Company Name: China Mobile (Hong Kong) Limited Ticker: CHL CUSIP: 16941M109 Meeting Date: 5/12/2010 Meeting Type: Annual Record Date: 4/8/2010 # Description Mgmt Rec Voted Vote Cast Management Proposal 1 To receive and consider the audited financial statement and reports of the directors and auditors for year ended 31 December 2009. For Yes For 2 To declare a final dividend for the year ended 31 December 2009 For Yes For 3A To re-elect Li Yue as a director. For Yes Against 3B To re-elect Lu Xiangdong as a director. For Yes Against 3C To re-elect Xin Fanfei as a director. For Yes Against 3D To re-elect Frank Wong Kwong Shing as a director. For Yes Against 4 To re-appoint Messrs. KPMG as auditors and to authorise the directors to fix their remuneration. For Yes For 5 To give a general mandate to the directors to repurchase shares in the company not exceeding 10% of the aggregate nominal amount of the existing issued share capital. For Yes For 6 To give a general mandate to the directors to issue, allot and deal with additional shares in the company not exceeding 20% of the aggregate nominal amount of the existing issued share capital. For Yes For 7 To extend the general mandate granted to the directors to issue, allot and deal with shares by the number of shares repurchased. For Yes For Company Name: Cisco Systems, Inc. Ticker: CSCO CUSIP: 17275R102 Meeting Date: 11/12/2009 Meeting Type: Annual Record Date: 9/14/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal 1 Elect Director Carol A. Bartz For Yes For 2 Elect Director M. Michele Burns For Yes For 3 Elect Director Michael D. Capellas For Yes For 4 Elect Director Larry R. Carter For Yes For 5 Elect Director John T. Chambers For Yes For 6 Elect Director Brian L. Halla For Yes For 7 Elect Director John L. Hennessy For Yes For 8 Elect Director Richard M. Kovacevich For Yes For 9 Elect Director Roderick C. McGeary For Yes For 10 Elect Director Michael K. Powell For Yes For 11 Elect Director Arun Sarin For Yes For 12 Elect Director Steven M. West For Yes For 13 Elect Director Jerry Yang For Yes For 14 Amend Omnibus Stock Plan For Yes For 15 Amend Qualified Employee Stock Purchase Plan For Yes For 16 Ratify Auditors For Yes For Shareholder Proposal 17 Amend Bylaws to Establish a Board Committee on Human Rights Against Yes Against 18 Advisory Vote to Ratify Named Executive Officers' Compensation Against Yes Against 19 Report on Internet Fragmentation Against Yes Against Company Name: Corning Inc. Ticker: GLW CUSIP: Meeting Date: 4/29/2010 Meeting Type: Annual Record Date: 2/25/2010 # Description Mgmt Rec Voted Vote Cast Management Proposal 1A Elect Director Robert F. Cummings, Jr. For Yes For 1B Elect Director Carlos M. Gutierrez For Yes For 1C Elect Director William D. Smithburg For Yes For 1D Elect Director Hansel E. Tookes, II For Yes For 1E Elect Director Wendell P. Weeks For Yes For 2 Ratify Auditors For Yes For 3 Approve Executive Incentive Bonus Plan For Yes For 4 Approve Non-Employee Director Omnibus Stock Plan For Yes For 5 Declassify the Board of Directors For Yes For Shareholder Proposal 6 Reduce Supermajority Vote Requirement Against Yes Against Company Name: EMC Corp. Ticker: EMC CUSIP: Meeting Date: 4/29/2010 Meeting Type: Annual Record Date: 2/23/2010 # Description Mgmt Rec Voted Vote Cast Management Proposal 1A Elect Director Michael W. Brown For Yes For 1B Elect Director Randolph L. Cowen For Yes For 1C Elect Director Michael J. Cronin For Yes For 1D Elect Director Gail Deegan For Yes For 1E Elect Director James S. DiStasio For Yes For 1F Elect Director John R. Egan For Yes For 1G Elect Director Edmund F. Kelly For Yes For 1H Elect Director Windle B. Priem For Yes For 1I Elect Director Paul Sagan For Yes For 1J Elect Director David N. Strohm For Yes For 1K Elect Director Joseph M. Tucci For Yes For 2 Ratify Auditors For Yes For Shareholder Proposal 3 Amend Articles/Bylaws/Charter Call Special Meetings Against Yes Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation Against Yes Against Company Name: Google Inc Ticker: GOOG CUSIP: 38259P508 Meeting Date: 5/13/2010 Meeting Type: Annual Record Date: 3/15/2010 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director Eric Schmidt For Yes For Elect Director Sergey Brin For Yes For Elect Director Larry Page For Yes For Elect Director L. John Doerr For Yes For Elect Director John L. Hennessy For Yes For Elect Director Ann Mather For Yes For Elect Director Paul S. Otellini For Yes For Elect Director K. Ram Shriram For Yes For Elect Director Shirley M. Tilghman For Yes For 2 Ratify Auditors For Yes For 3 Amend Omnibus Stock Plan For Yes For Shareholder Proposal 4 Prepare Sustainability Report Against Yes Against 5 Adopt Principles for Online Advertising Against Yes Against 6 Amend Human Rights Policies Regarding Chinese Operations Against Yes Against Company Name: Intel Corp. Ticker: INTC CUSIP: Meeting Date: 5/19/2010 Meeting Type: Annual Record Date: 3/22/2010 # Description Mgmt Rec Voted Vote Cast Management Proposal 1 Elect Director Charlene Barshefsky For Yes Withhold 2 Elect Director Susan L. Decker For Yes Withhold 3 Elect Director John J. Donahoe For Yes Withhold 4 Elect Director Reed E. Hundt For Yes Withhold 5 Elect Director Paul S. Otellini For Yes Withhold 6 Elect Director James D. Plummer For Yes Withhold 7 Elect Director David S. Pottruck For Yes Withhold 8 Elect Director Jane E. Shaw For Yes Withhold 9 Elect Director Frank D. Yeary For Yes Withhold 10 Elect Director David B. Yoffie For Yes Withhold 11 Ratify Auditors For Yes Withhold 12 Advisory Vote to Ratify Named Executive Officers' Compensation For Yes Withhold Company Name: Koninklijke Philips Electronics Ticker: PHG CUSIP: Meeting Date: 3/25/2010 Meeting Type: Annual Record Date: 3/3/2010 # Description Mgmt Rec Voted Vote Cast Management Proposal 2A Approve 2009 Financial Statements and Statutory Reports For Yes For 2D Approve Dividends of EUR 0.70 Per Share For Yes For 2E Approve Discharge of Mgmt Board For Yes For 2F Approve Discharge of Supervisory Board For Yes For 3A Reelect G.H.A. Dutine to Mgmt Board For Yes For 3B Reelect R.S. Provoost to Mgmt Board For Yes For 3C Reelect A. Ragnetti to Mgmt Board For Yes For 3D Reelect S.H. Rusckowski to Mgmt Board For Yes For 4A Grant Board Authority to Issue Shares Up To 10 Percent of Number of Issued Shares Polus Additional 10 Percent in Case of Takeover/Merger For Yes For 4B Authorize Board to Exclude Preemptive Rights fro Issuance under Item 4A For Yes For 5 Authorize Repurchase of Shares For Yes For Company Name: L-1 Identity Solutions Inc. Ticker: ID CUSIP: 50212A106 Meeting Date: 5/5/2010 Meeting Type: Annual Record Date: 3/10/2010 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director Robert V. Lapenta For Yes For Elect Director Robert S. Gelbard For Yes For Elect Director Harriet Mouchly-Weiss For Yes For 2 Approve Omnibus Stock Plan For Yes For 3 Ratify Auditors For Yes For Company Name: Microsoft Corp. Ticker: MSFT CUSIP: Meeting Date: 11/19/2009 Meeting Type: Annual Record Date: 9/4/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal 1 Elect Director William H. Gates, III For Yes For 2 Elect Director Steven A. Ballmer For Yes For 3 Elect Director Dina Dublon For Yes For 4 Elect Director Raymond V. Gilmartin For Yes For 5 Elect Director Reed Hastings For Yes For 6 Elect Director Maria Klawe For Yes For 7 Elect Director David F. Marquardt For Yes For 8 Elect Director Charles H. Noski For Yes For 9 Elect Director Helmut Panke For Yes For 10 Ratify Auditors For Yes For 11 Permit Right to Call Special Meeting For Yes For 12 Advisory Vote to Ratify Named Executive Officers' Compensation For Yes For Shareholder Proposal 13 Adopt Principles for Health Care Reform Against Yes Against 14 Report on Charitable Contributions Against Yes Against Company Name: Nice-Systems Ltd. - Meeting for Holders of ADRs Ticker: NICE CUSIP: Meeting Date: 7/27/2009 Meeting Type: Annual Record Date: 6/22/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal 1a Elect Ron Gutler as Director For Yes For 1b Elect Joseph Atsmon as Director For Yes For 1c Elect Rimon Ben-Shaoul as Director For Yes For 1d Elect Yoseph Dauber as Director For Yes For 1e Elect John Hughes as Director For Yes For 1f Elect David Kostman as Director For Yes For 2 Re-appoint the Company's Independent Auditors and to Authorize the Company's Board of Directors to Fix Their Remuneration. For Yes For Company Name: Nokia Corp. Ticker: NOK CUSIP: Meeting Date: 5/6/2010 Meeting Type: Annual Record Date: 4/26/2010 # Description Mgmt Rec Voted Vote Cast Management Proposal 7 Accept Financial Statements and Statutory Reports For Yes For 8 Approve Allocation of Income and Dividends of EUR 0.40 per share For Yes For 9 Approve Discharge of Board and President For Yes For 10 Approve Remuneration of Directors in the amount of EUR 440,000 for Chairman, EUR 150,000 for Vice Chairman, and EUR 130,000 for Other Directors; Approve Remuneration for Committee Work. For Yes For 11 Fix Number of Directors at 10 For Yes For Reelect Lalita Gupte as Director For Yes For Reelect Bengt Holmstrom as Director For Yes For Reelect Henning Kagermann as Director For Yes For Reelect Olli-Pekka Kallasvuo as Director For Yes For Reelect Per Karlsson as Director For Yes For Reelect Isabel Marey-Semper as Director For Yes For Reelect Jorma Ollila as Director For Yes For Reelect Marjorie Scardino as Director For Yes For Reelect Risto Siilasmaa as Director For Yes For Reelect Keijo Suila as Director For Yes For 13 Approve Remuneration of Auditors For Yes For 14 Ratify PricewaterhouseCoopers Oy as Auditors For Yes For 15 Amend Articles Re: Amend Corporate Purpose: Amend Method of Convening General Meetings. For Yes For 16 Authorize Repurchase of up to 360 Million Issued Shares For Yes For 17 Approve Issuance of up to 740 Million Shares without Preemptive Rights For Yes For Company Name: QUALCOMM Inc. Ticker: QCOM CUSIP: Meeting Date: 3/2/2010 Meeting Type: Annual Record Date: 1/4/2010 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director Barbara T. Alexander For Yes For Elect Director Stephen M. Bennett For Yes For Elect Director Donald G. Cruickshank For Yes For Elect Director Raymond V. Dittamore For Yes For Elect Director Thomas W. Horton For Yes For Elect Director Irwin Mark Jacobs For Yes For Elect Director Paul E. Jacobs For Yes For Elect Director Robert E. Kahn For Yes For Elect Director Sherry Lansing For Yes For Elect Director Duane A. Nelles For Yes For Elect Director Brent Scowcroft For Yes For Elect Director Marc I. Stern For Yes For 2 Amend Omnibus Stock Plan For Yes For 3 Ratify Auditors For Yes For Company Name: Samsung Electronics Co. Ltd. - Meeting for Holders of GDRs Ticker: SMSN CUSIP: Meeting Date: 3/19/2010 Meeting Type: Annual Record Date: 12/31/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal 1 Approve Appropriation of Income and Year-End Dividends of Krw 7,500 per Common Share and Krw 7,550 per Preferred Share For Yes For Elect Lee In-Ho as Outside Director For Yes For Elect Lee In-Ho as Member of Audit Committee For Yes For 3 Approve Total Remuneration of Inside Directors and Outside Directors For Yes For Company Name: Sandisk Corp. Ticker: SNDK CUSIP: 80004C101 Meeting Date: 6/2/2010 Meeting Type: Annual Record Date: 4/6/2010 # Description Mgmt Rec Voted Vote Cast Management Proposal Election of Director: Dr. Eli Harari For Yes For Election of Director: Kevin Denuccio For Yes For Election of Director: Irwin Federman For Yes For Election of Director: Steven J. Gomo For Yes For Election of Director: Eddy W. Hartenstein For Yes For Election of Director: Dr. Chenming Hu For Yes For Election of Director: Catherine P. Lego For Yes For Election of Director: Michael E. Marks For Yes For Election of Director: Dr. James D. Meindl For Yes For 2 To ratify the appointment of Ernst & Young LLP as the company's independent registered public accounting firm for the fiscal year ending January 2, 2011. For Yes For Company Name: Seagate Technology Ticker: STX CUSIP: G7945J104 Meeting Date: 10/28/2009 Meeting Type: Annual Record Date: 9/4/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal 1a Elect Stephen J. Luczo as Director For Yes For 1b Election Frank J. Biondi, Jr. as Director For Yes For 1c Election William W. Bradley as Director For Yes For 1d Election David F. Marquardt as Director For Yes For 1e Election Lydia M. Marshall as Director For Yes For 1f Election Albert A. Pimentel as Director For Yes For 1g Election C.S. Park as Director For Yes For 1h Election Gregorio Reyes as Director For Yes For 1i Election John W. Thompson as Director For Yes For 1j Election Edward J. Zander as Director For Yes For 2 Increase Number of Shares Reserved Under Seagate Technology's Employee Stock Purchase Plan in the Amount of 10 Million Shares For Yes For 3 Approve Employee Stock Option Exchange Program For Yes Against 4 Ratify Ernst & Young LLP as Auditors For Yes For 5 Transact Other Business (Non-Voting) None No None Company Name: Seagate Technology Ticker: STX CUSIP: G7945J104 Meeting Date: 4/14/2010 Meeting Type: Special Record Date: 3/4/2010 # Description Mgmt Rec Voted Vote Cast Court Meeting S1 Approval Of The Scheme Of Arrangement, A Copy Of Which Is attached To The Accompanying Proxy Statement As Annex A . For Yes For S2 Approval Of A Motion To Adjourn The Special Meeting To A Later Date To Solicit Additional Proxies If There Are Insufficient Proxies Or Shareholders For Yes For Special Meeting E1 Approval Of The Cancellation Of Seagate-Cayman's Share Capital,which Is Necessary In Order To Effect The Scheme Of Arrangement and Is A Condition To Proceeding With The Scheme Of Arrangement(the Capital Reduction Proposal ). For Yes For E2 Approval Of The Creation Of Distributable Reserves Of Seagate-Ireland Which Are Required Under Irish Law In Order To Permit Us To Pay Dividends And Repurchase Or Redeem Shares For Yes For E3 Approval Of A Motion To Adjourn The Meeting To A Later Date To Solicit Additional Proxies If There Are Insufficient Proxies Or Shareholders, All As More Fully Described In Proxy Statement For Yes For Company Name: Suntech Power Holdings Co Ltd - Meeting for Holders of ADRs Ticker: STP CUSIP: 86800C104 Meeting Date: 8/14/2009 Meeting Type: Annual Record Date: 7/1/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal 1 Receive Chairman and Ceo Reports None No None 2 Amend Equity Incentive Plan Re: Shares Limit For Yes For 3 Amend Equity Incentive Plan Re: Term Limit For Yes For 4 Transact Other Business (Non-Voting) None No None Company Name: Verifone Holdings Inc Ticker: PAY CUSIP: 92342Y109 Meeting Date: 6/30/2010 Meeting Type: Annual Record Date: 5/7/2010 # Description Mgmt Rec Voted Vote Cast Management Proposal Election of Director: Robert W. Alspaugh For Yes For Election of Director: Douglas G. Bergeron For Yes For Election of Director: Dr. Leslie G. Denend For Yes For Election of Director: Alex W. Hart For Yes For Election of Director: Robert B. Henske For Yes For Election of Director: Richard A. McGinn For Yes For Election of Director: Eitan Raff For Yes For Election of Director: Charles R. Rinehart For Yes For Election of Director: Jeffrey E. Steifler For Yes For 2 To ratify the selection of Ernst & Young LLP as Verifone's independent registered public accounting firm for its fiscal year ending October 31, 2010. For Yes For Firsthand Technology Opportunities Fund Company Name: 51JOB INC Ticker: JOBS CUSIP: Meeting Date: 8/28/2009 Meeting Type: Annual Record Date: 7/17/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal 1 Reelect David K. Chao as Director For Yes For 2 Reelect Xiaoyue Chen as Director For Yes For 3 Reelect Hiroyuki Honda as Director For Yes For 4 Reelect Donald L. Lucas as Director For Yes For 5 Reelect Rick Yan as Director For Yes For 6 Approve Adoption of 2009 Option Plan For Yes Against Company Name: Activision Blizzard, Inc. Ticker: ATVI CUSIP: 00507V109 Meeting Date: 6/3/2010 Meeting Type: Annual Record Date: 4/6/2010 # Description Mgmt Rec Voted Vote Cast Management Proposal 1A Election of Director: Phillipe G. H. Capron For Yes Against 1B Election of Director: Robert J. Corti For Yes For 1C Election of Director: Frederic R. Crepin For Yes Against 1D Election of Director: Brian G. Kelly For Yes Against 1E Election of Director: Robert A. Kotick For Yes Against 1F Election of Director: Jean-Bernard Levy For Yes Against 1G Election of Director: Robert J. Morgado For Yes For 1H Election of Director: Douglas P. Morris For Yes Against 1I Election of Director: Stephane Roussel For Yes Against 1J Election of Director: Richard Sarnoff For Yes For 1K Election of Director: Regis Turrini For Yes Against 2 Approve 2008 incentive plan, as amended and restated For Yes For Company Name: Activision Blizzard, Inc. Ticker: ATVI CUSIP: 00507V109 Meeting Date: 12/17/2009 Meeting Type: Special Record Date: 11/5/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal 1 Amend Omnibus Stock Plan For Yes For Company Name: Adobe Systems Inc. Ticker: ADBE CUSIP: 00724F101 Meeting Date: 4/16/2010 Meeting Type: Annual Record Date: 2/22/2010 # Description Mgmt Rec Voted Vote Cast Management Proposal 1 Elect Director Edward W. Barnholt For Yes For 2 Elect Director Michael R. Cannon For Yes For 3 Elect Director James E. Daley For Yes For 4 Elect Director Charles M. Geschke For Yes For 5 Elect Director Shantanu Narayen For Yes For 6 Amend Omnibus Stock Plan For Yes For 7 Ratify Auditors For Yes For Company Name: Akamai Technologies, Inc. Ticker: AKAM CUSIP: 00971T101 Meeting Date: 5/19/2010 Meeting Type: Annual Record Date: 3/31/2010 # Description Mgmt Rec Voted Vote Cast Management Proposal 1A Election of Director: F. Thomson Leighton For Yes For 1B Election of Director: Paul Sagan For Yes For 1C Election of Director: Naomi O. Seligman For Yes For 2 To ratify the selection of PriceWaterhouseCoopers LLP as the independent auditors of Akamai Technologies, Inc. for the fiscal year ending December 31, 2010. For Yes For Company Name: Amazon.com, Inc. Ticker: AMZN CUSIP: Meeting Date: 5/25/2010 Meeting Type: Annual Record Date: 3/29/2010 # Description Mgmt Rec Voted Vote Cast Management Proposal 1A Election of Director: Jeffrey P. Bezos For Yes For 1B Election of Director: Tom A. Alberg For Yes For 1C Election of Director: John Seely Brown For Yes For 1D Election of Director: William B. Gordon For Yes For 1E Election of Director: Alain Monie For Yes For 1F Election of Director: Thomas O. Ryder For Yes For 1G Election of Director: Patricia Q. Stonesifer For Yes For 2 Ratification of the appointment of Ernst & Young LLP as independent auditors For Yes For Shareholder Proposal 3 Shareholder proposal calling for the company to make certain disclosures regarding corporate political contributions. Against Yes For Company Name: Apple Inc. Ticker: AAPL CUSIP: Meeting Date: 2/25/2010 Meeting Type: Annual Record Date: 12/28/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director William V. Campbell For Yes For Elect Director Millard S. Drexler For Yes For Elect Director Albert A. Gore, Jr. For Yes For Elect Director Steven P. Jobs For Yes For Elect Director Andrea Jung For Yes For Elect Director Arthur D. Levinson For Yes For Elect Director Jerome B. York For Yes For 2 Amend Omnibus Stock Plan For Yes For 3 Amend Non-Employee Director Omnibus Stock Plan For Yes For 4 Advisory Vote to Ratify Named Executive Officers' Compensation For Yes For 5 Ratify Auditors For Yes For Shareholder Proposal 6 Prepare Sustainability Report Against Yes Against 7 Establish Other Board Committee Against Yes Against Company Name: Changyou.com LTD Ticker: CYOU CUSIP: 15911M107 Meeting Date: 6/30/2010 Meeting Type: Annual Record Date: 5/21/2010 # Description Mgmt Rec Voted Vote Cast Management Proposal Election of Director: Charles Zhang For Yes For Election of Director: Tao Wang For Yes For Election of Director: Dave De Yang For Yes For Election of Director: John Zhuang Yang For Yes For Election of Director: Baoquan Zhang For Yes For 2 To approve, ratify, and confirm the apponitment of PriceWaterhouseCoopers as the company's independent auditor for the fiscal year ending December 31, 2010. For Yes For 3 To consider and act upon all other matters which may properly come before the annual general meeting or any adjournment or postponement thereof. For Yes Against Company Name: Cisco Systems, Inc. Ticker: CSCO CUSIP: 17275R102 Meeting Date: 11/12/2009 Meeting Type: Annual Record Date: 9/14/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal 1 Elect Director Carol A. Bartz For Yes For 2 Elect Director M. Michele Burns For Yes For 3 Elect Director Michael D. Capellas For Yes For 4 Elect Director Larry R. Carter For Yes For 5 Elect Director John T. Chambers For Yes For 6 Elect Director Brian L. Halla For Yes For 7 Elect Director John L. Hennessy For Yes For 8 Elect Director Richard M. Kovacevich For Yes For 9 Elect Director Roderick C. McGeary For Yes For 10 Elect Director Michael K. Powell For Yes For 11 Elect Director Arun Sarin For Yes For 12 Elect Director Steven M. West For Yes For 13 Elect Director Jerry Yang For Yes For 14 Amend Omnibus Stock Plan For Yes For 15 Amend Qualified Employee Stock Purchase Plan For Yes For 16 Ratify Auditors For Yes For Shareholder Proposal 17 Amend Bylaws to Establish a Board Committee on Human Rights Against Yes Against 18 Advisory Vote to Ratify Named Executive Officers' Compensation Against Yes Against 19 Report on Internet Fragmentation Against Yes Against Company Name: Emdeon, Inc. Ticker: EM CUSIP: 29084T104 Meeting Date: 5/27/2010 Meeting Type: Annual Record Date: 4/8/2010 # Description Mgmt Rec Voted Vote Cast Management Proposal Election of Director: George I. Lazenby, VI For Yes Withhold Election of Director: Tracy L. Bahl For Yes Withhold Election of Director: Dinyar S. Devitre For Yes For Election of Director: Mark F. Dzialga For Yes Withhold Election of Director: Philip U. Hammarskjold For Yes Withhold Election of Director: Jim D. Kever For Yes For Election of Director: Jonathan C. Korngold For Yes Withhold Election of Director: Philip M. Pead For Yes For Election of Director: Allen R. Thorpe For Yes Withhold 2 The ratification of the appointment of Ernst & Young LLP as the independent registered public accounting firm for the company for the fiscal year ending December 31, 2010. For Yes For Company Name: Equinix, Inc. Ticker: EQIX CUSIP: 29444U502 Meeting Date: 6/10/2010 Meeting Type: Annual Record Date: 4/20/2010 # Description Mgmt Rec Voted Vote Cast Management Proposal Election of Director: Steven T. Clontz For Yes For Election of Director: Gary F. Hromadko For Yes For Election of Director: Scott G. Kriens For Yes For Election of Director: William K. Luby For Yes For Election of Director: Irving F. Lyons, III For Yes For Election of Director: Christopher B. Paisley For Yes For Election of Director: Stephen M. Smith For Yes For Election of Director: Peter F. Van Camp For Yes For 2 To ratify the appointment of PriceWaterhouseCoopers LLP as the company's independent registered public accounting firm for the fiscal year ending December 31, 2010. For Yes For Company Name: Google Inc Ticker: GOOG CUSIP: 38259P508 Meeting Date: 5/13/2010 Meeting Type: Annual Record Date: 3/15/2010 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director Eric Schmidt For Yes For Elect Director Sergey Brin For Yes For Elect Director Larry Page For Yes For Elect Director L. John Doerr For Yes For Elect Director John L. Hennessy For Yes For Elect Director Ann Mather For Yes For Elect Director Paul S. Otellini For Yes For Elect Director K. Ram Shriram For Yes For Elect Director Shirley M. Tilghman For Yes For 2 Ratify Auditors For Yes For 3 Amend Omnibus Stock Plan For Yes For Shareholder Proposal 4 Prepare Sustainability Report Against Yes Against 5 Adopt Principles for Online Advertising Against Yes Against 6 Amend Human Rights Policies Regarding Chinese Operations Against Yes Against Company Name: International Business Machines Corp. Ticker: IBM CUSIP: Meeting Date: 4/27/2010 Meeting Type: Annual Record Date: 2/26/2010 # Description Mgmt Rec Voted Vote Cast Management Proposal 1A Elect Director A. J. P. Belda For Yes For 1B Elect Director C. Black For Yes For 1C Elect Director W. R. Brody For Yes For 1D Elect Director K. I. Chenault For Yes For 1E Elect Director M. L. Eskew For Yes For 1F Elect Director S. A. Jackson For Yes For 1G Elect Director A. N. Liveris For Yes For 1H Elect Director W. J. McNerney, Jr. For Yes For 1I Elect Director T. Nishimuro For Yes For 1J Elect Director J. W. Owens For Yes For 1K Elect Director S. J. Palmisano For Yes For 1L Elect Director J. E. Spero For Yes For 1M Elect Director S. Taurel For Yes For 1N Elect Director L. H. Zambrano For Yes For 2 Ratify Auditors For Yes For Shareholder Proposal 3 Adopt Policy on Bonus Banking Against Yes Against 4 Provide for Cumulative Voting Against Yes Against 5 Amend Articles/Bylaws/Charter Call Special Meetings Against Yes Against 6 Advisory Vote to Ratify Named Executive Officers' Compensation Against Yes Against Company Name: L-1 Identity Solutions Inc. Ticker: ID CUSIP: 50212A106 Meeting Date: 5/5/2010 Meeting Type: Annual Record Date: 3/10/2010 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director Robert V. Lapenta For Yes For Elect Director Robert S. Gelbard For Yes For Elect Director Harriet Mouchly-Weiss For Yes For 2 Approve Omnibus Stock Plan For Yes For 3 Ratify Auditors For Yes For Company Name: LivePerson Inc. Ticker: LPSN CUSIP: Meeting Date: 6/15/2010 Meeting Type: Annual Record Date: 4/28/2010 # Description Mgmt Rec Voted Vote Cast Management Proposal Election of Director: Emmanuel Gill For Yes For Election of Director: William G. Wesemann For Yes For 2 To adopt the company's 2010 employee stock purchase plan For Yes For 3 To ratify the audit committee's appointment of BDO Seidman LLP as independent registered public accounting firm of the company for the fiscal year ending December 31, 2010. For Yes For Company Name: LogMeIn, Inc. Ticker: LOGM CUSIP: 54142L109 Meeting Date: 5/27/2010 Meeting Type: Annual Record Date: 4/1/2010 # Description Mgmt Rec Voted Vote Cast Management Proposal Election of Director: David E. Barrett For Yes For Election of Director: Irfan Salim For Yes For 2 Ratification of appointment of Deloitte & Touche LLP as independent registered public accounting firm for fiscal year ending December 31, 2010. For Yes For 3 Amendment and restatement of 2009 stock incentive plan. For Yes For Company Name: Microsoft Corp. Ticker: MSFT CUSIP: Meeting Date: 11/19/2009 Meeting Type: Annual Record Date: 9/4/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal 1 Elect Director William H. Gates, III For Yes For 2 Elect Director Steven A. Ballmer For Yes For 3 Elect Director Dina Dublon For Yes For 4 Elect Director Raymond V. Gilmartin For Yes For 5 Elect Director Reed Hastings For Yes For 6 Elect Director Maria Klawe For Yes For 7 Elect Director David F. Marquardt For Yes For 8 Elect Director Charles H. Noski For Yes For 9 Elect Director Helmut Panke For Yes For 10 Ratify Auditors For Yes For 11 Permit Right to Call Special Meeting For Yes For 12 Advisory Vote to Ratify Named Executive Officers' Compensation For Yes For Shareholder Proposal 13 Adopt Principles for Health Care Reform Against Yes Against 14 Report on Charitable Contributions Against Yes Against Company Name: Monster Worldwide, Inc. Ticker: MNST CUSIP: Meeting Date: 6/8/2010 Meeting Type: Annual Record Date: 4/21/2010 # Description Mgmt Rec Voted Vote Cast Management Proposal 1A Election of Director: Salvatore Iannuzzi For Yes For 1B Election of Director: Robert J. Chrenc For Yes For 1C Election of Director: John Gaulding For Yes For 1D Election of Director: Edmund P. Giambastiani, Jr. For Yes For 1E Election of Director: Cynthia P. McCague For Yes For 1F Election of Director: Jeffrey F. Rayport For Yes For 1G Election of Director: Roberto Tunioli For Yes For 1H Election of Director: Timothy T. Yates For Yes For 2 Ratification of the appointment of BDO Seidman, LLP as Monster Worldwide, Inc.'s independent registered public accounting firm for the fiscal year ending December 31, 2010. For Yes For Company Name: Netflix. Inc Ticker: NFLX CUSIP: 64110L106 Meeting Date: 5/20/2010 Meeting Type: Annual Record Date: 3/23/2010 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director Timothy M. Haley For Yes For Elect Director Gregory S. Stanger For Yes For 2 Ratify Auditors For Yes For 3 Amend Qualified Employee Stock Purchase Plan For Yes For Company Name: NeuStar, Inc Ticker: NSR CUSIP: 64126X201 Meeting Date: 6/23/2010 Meeting Type: Annual Record Date: 4/26/2010 # Description Mgmt Rec Voted Vote Cast Management Proposal Election of Director: Gareth C. C. Chang For Yes For Election of Director: Jeffrey E. Ganek For Yes For Election of Director: Hellene S. Runtagh For Yes For 2 Ratification of Erst & Young LLP as the company's independent registered public accounting firm for 2010. For Yes For Company Name: Nice-Systems Ltd. Ticker: NICE CUSIP: Meeting Date: 6/29/2010 Meeting Type: Annual Record Date: 5/24/2010 # Description Mgmt Rec Voted Vote Cast Management Proposal 1A Election of Director: Ron Gutler For Yes For 1B Election of Director: Joseph Atsmon For Yes For 1C Election of Director: Rimon Ben-Shaoul For Yes For 1D Election of Director: Yoseph Dauber For Yes For 1E Election of Director: John Hughes For Yes For 1F Election of Director: David Kostman For Yes For 2A Election of Outside Director: Dan Falk For Yes For 2B Election of Outside Director: Yocheved Dvir For Yes For 3 To grant options to purchase ordinary shares to the company's directors (all of whom are independent directors). For Yes For 4 To increase the special annual fee paid to the chairman of the board of directors. For Yes For 5A To amend the company's articles of association: Amendment to establish guidelines for submission of shareholder proposals For Yes Against 5B To amend the company's articles of association: Amendment to allow the election of more than two outside directors For Yes For 6 To amend the form of indemnification letter in favor of the company's directors. For Yes For 7 To re-appoint the company's independent auditors and to authorize the company's board to fix their remuneration. For Yes For Company Name: Sandisk Corp. Ticker: SNDK CUSIP: 80004C101 Meeting Date: 6/2/2010 Meeting Type: Annual Record Date: 4/6/2010 # Description Mgmt Rec Voted Vote Cast Management Proposal Election of Director: Dr. Eli Harari For Yes For Election of Director: Kevin Denuccio For Yes For Election of Director: Irwin Federman For Yes For Election of Director: Steven J. Gomo For Yes For Election of Director: Eddy W. Hartenstein For Yes For Election of Director: Dr. Chenming Hu For Yes For Election of Director: Catherine P. Lego For Yes For Election of Director: Michael E. Marks For Yes For Election of Director: Dr. James D. Meindl For Yes For 2 To ratify the appointment of Ernst & Young LLP as the company's independent registered public accounting firm for the fiscal year ending January 2, 2011. For Yes For Company Name: Shanda Interactive Entertainment Limited - Meeting for Holders of ADRs Ticker: SNDA CUSIP: 81941Q203 Meeting Date: 10/28/2009 Meeting Type: Annual Record Date: 9/18/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Tianqiao Chen as Director For Yes Against Elect Danian Chen as Director For Yes Against Elect Qianqian Luo as Director For Yes Against Elect Jisheng Huang as Director For Yes For Elect Chengyu Xiong as Director For Yes For Elect Kai Zhao as Director For Yes For Elect Qunzhao Tan as Director For Yes Against Elect Grace Wu as Director For Yes Against Company Name: Starent Networks, Corp. Ticker: STAR CUSIP: 85528P108 Meeting Date: 12/11/2009 Meeting Type: Special Record Date: 11/6/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal 1 Approve Merger Agreement For Yes For 2 Adjourn Meeting For Yes For Company Name: The News Corp. Ltd. Ticker: NWS CUSIP: Meeting Date: 10/16/2009 Meeting Type: Annual Record Date: 8/17/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director Jose Maria Aznar For Yes For Elect Director Natalie Bancroft For Yes For Elect Director Peter L. Barnes For Yes For Elect Director Chase Carey For Yes For Elect Director Kenneth E. Cowley For Yes For Elect Director David F. DeVoe For Yes For Elect Director Viet Dinh For Yes Abstain Elect Director Sir Roderick I. Eddington For Yes Abstain Elect Director Mark Hurd For Yes For Elect Director Andrew S.B. Knight For Yes Abstain Elect Director James R. Murdoch For Yes For Elect Director K. Rupert Murdoch For Yes For Elect Director Lachlan K. Murdoch For Yes For Elect Director Thomas J. Perkins For Yes Abstain Elect Director Arthur M. Siskind For Yes For Elect Director John L. Thornton For Yes Abstain 2 Ratify Auditors For Yes For Company Name: ValueClick, Inc. Ticker: VCLK CUSIP: 92046N102 Meeting Date: 5/6/2010 Meeting Type: Annual Record Date: 3/8/2010 # Description Mgmt Rec Voted Vote Cast Management Proposal Elect Director James R. Zarley For Yes For Elect Director David S. Buzby For Yes For Elect Director Martin T. Hart For Yes For Elect Director Tom A. Vadnais For Yes For Elect Director Jeffrey F. Rayport For Yes For Elect Director James R. Peters For Yes For Elect Director James A. Crouthamel For Yes For Company Name: Verifone Holdings Inc Ticker: PAY CUSIP: 92342Y109 Meeting Date: 6/30/2010 Meeting Type: Annual Record Date: 5/7/2010 # Description Mgmt Rec Voted Vote Cast Management Proposal Election of Director: Robert W. Alspaugh For Yes For Election of Director: Douglas G. Bergeron For Yes For Election of Director: Dr. Leslie G. Denend For Yes For Election of Director: Alex W. Hart For Yes For Election of Director: Robert B. Henske For Yes For Election of Director: Richard A. McGinn For Yes For Election of Director: Eitan Raff For Yes For Election of Director: Charles R. Rinehart For Yes For Election of Director: Jeffrey E. Steifler For Yes For 2 To ratify the selection of Ernst & Young LLP as Verifone's independent registered public accounting firm for its fiscal year ending October 31, 2010. For Yes For Company Name: VeriSign Inc Ticker: VRSN CUSIP: 92343E102 Meeting Date: 5/27/2010 Meeting Type: Annual Record Date: 3/31/2010 # Description Mgmt Rec Voted Vote Cast Management Proposal Election of Director: D. James Bidzos For Yes For Election of Director: William L. Chenevich For Yes For Election of Director: Kathleen A. Cote For Yes For Election of Director: Mark D. McLaughlin For Yes For Election of Director: Roger H. Moore For Yes For Election of Director: John D. Roach For Yes For Election of Director: Louis A. Simpson For Yes For Election of Director: Timothy Tomlinson For Yes For 2 Vote to approve Verisigh, Inc.'s annual incentive compensation plan. For Yes For 3 Vote to ratify the selection of KPMG LLP as Verisng, Inc.'s independent registered public accounting firm for the year ending December 31, 2010. For Yes For Company Name: VISTAPRINT LIMITED Ticker: VPRT CUSIP: G93762204 Meeting Date: 8/6/2009 Meeting Type: Special Record Date: 6/25/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal 1 Approve Reincorporation from Bermuda to Netherlands For Yes For Company Name: VistaPrint NV Ticker: VPRT CUSIP: N93540107 Meeting Date: 11/17/2009 Meeting Type: Annual Record Date: 10/19/2009 # Description Mgmt Rec Voted Vote Cast Management Proposal 1 A Vote For The Election Of Nominee John J. Gavin, Jr. For Yes For 2 A Vote For The Election Of Nominee George M. Overholser For Yes For 3 A Vote For The Election Of Nominee Mark T. Thomas For Yes For 4 Approve Our Performance Incentive Plan For Covered Employees For Yes For 5 Appoint Ernst & Young Llp As Our Independent Registered Publicaccounting Firm For The Fiscal Year Ending June 30, 2010 For Yes For Company Name: Websense, Inc. Ticker: WBSN CUSIP: Meeting Date: 6/8/2010 Meeting Type: Annual Record Date: 4/12/2010 # Description Mgmt Rec Voted Vote Cast Management Proposal Election of Director: John B. Carrington For Yes For Election of Director: Bruce T. Coleman For Yes For Election of Director: Gene Hodges For Yes For Election of Director: John F. Schaefer For Yes For Election of Director: Gary E. Sutton For Yes For 2 To ratify the selection by the audit committee of the board of directors of Ernst & Young LLP as independent registered public accounting firm of Websense for the fiscal year ending December 31, 2010. For Yes For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) FIRSTHAND FUNDS By (Signature and Title) /s/ Kevin M. Landis Kevin M. Landis President Date August 19, 2010
